DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-18 are pending in the case. Claims 1 and 9 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application no. 62889665 filed 08/21/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claim(s) recite(s) an abstract idea, specifically translating the input language to the translated language as recited in the last line of the claim, grouped under mental processes. The limitation of translating the input language to the translated language, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer parts. For example, but for the “system”, 
This judicial exception is not integrated into a practical application because the claim does not recite additional elements that integrate the judicial exception into a practical exception. As for the “system” configured to perform the translating, the system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, aside from reciting generic computer parts, the claim recites the system comprising “a graphical user interface (GUI) configured to display a form, the form configured to display and/or collect clinical trial information”. This GUI, while it may be considered an additional element, does not integrate the judicial exception of translating the input language to the translated language into a practical application because it does not impose any meaningful limits on practicing the abstract idea. For example, the translating does not affect the GUI in any manner. Accordingly, this element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassesen (US 7607085 B1), in view of Shorter et al. (US 10839164 B1).

Regarding claim 1, Lassesen teaches a system (FIG. 1 and Col. 3, lines 30-65) 
one or more computers comprising one or more processors and one or more computer readable media, the one or more computer readable media comprising processor executable instructions that when executed by the one or more processors (FIG. 1 and Col. 3, lines 30-65: computer 20 comprises processing unit 21; FIG. 1, Col. 3, lines 13-16, and Col. 3, line 66 to Col. 4, line 3: One or more computer readable media may correspond to ROM 24, RAM 25, hard disk, magnetic disk 2, and/or optical disk 31, which may each comprise processor executable instructions) implement:
a graphical user interface (GUI) configured to display a form, the form configured to display and/or collect (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information), and
a translation module (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: a translation module is present as language translation is enabled in Web browser 2000.);
wherein the  (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, an input language is English and a translated language is French); and
wherein the system is configured to receive the input language from the form and translate the input language to the translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, English is received from the form and translated to French).

Lassesen does not explicitly teach the system for collecting data from multinational clinical trials and the form configured to display and/or collect clinical trial information.
Shorter teaches the system for collecting data from multinational clinical trials (Col. 1, line 25 to Col. 2, line 2: data is collected from multinational clinical trials. For example, documents in German, Russian, and Japanese indicate multinational clinical trials) and the form configured to display and/or collect clinical trial information (FIG. 2 and Col. 4, line 57 to Col. 5, line 51 and FIGS. 10-11 and Col. 8, lines 1-51: the form is configured to display and/or collect clinical trial information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lassesen to incorporate the clinical trial information. Doing so would allow the user to view and translate not just any generic document but a document pertaining to clinical trials. In this way, clinical trial information, which may involve complex medical terminology, can also be translated to disperse information and spur medicinal collaboration between countries.

Claims 2-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassesen (US 7607085 B1), in view of Shorter et al. (US 10839164 B1), and in view of Cox (US 2003/0149557 A1).

Regarding claim 2, Lassesen in view of Shorter teaches the system of claim 1. Lassesen further teaches wherein the one or more computer readable media further comprise processor executable instructions that when executed by the one or more processors (FIG. 1 and Col. 3, lines 30-65: computer 20 comprises processing unit 21; FIG. 1, Col. 3, lines 13-16, and Col. 3, line 66 to Col. 4, line 3: One or more computer readable media may correspond to ROM 24, RAM 25, hard disk, magnetic disk 2, and/or optical disk 31, which may each comprise processor executable instructions) implement:
a language list (Col. 5, lines 21-28, FIG. 3, and Col. 8, lines 54-61);
wherein the language list comprises a list of one or more languages used in one or more geographical locations (Col. 5, lines 21-28, FIG. 3, and Col. 8, lines 54-61: for 

Although Lassesen teaches receiving a geographic location of the reader (Col. 5, lines 44-47), Lassesen in view of Shorter does not explicitly teach a geolocation module, wherein the geolocation module is configured to receive a geolocation of one or more remote computers displaying the form; and a comparison module, wherein the comparison module is configured to compare the geolocation to the one or more geographical locations; and wherein if the geolocation matches the one or more geographical locations, the system is configured to display at least a portion of the form in at least one of the one or more languages.

Cox teaches a geolocation module, wherein the geolocation module (processor and memory 26 of FIG. 1 and [0026]) is configured to receive a geolocation of one or more remote computers displaying the content 
and a comparison module (processor and memory 26 of FIG. 1 and [0026]), wherein the comparison module is configured to compare the geolocation to the one or more geographical locations ([0014]: “The wireless network node receives the location of the wireless device through a wireless network-based location means or through a GPS system and compares the location of the wireless device to the language and location database.”); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lassesen in view of Shorter to incorporate the teachings of Cox and include a geolocation module, wherein the geolocation module is configured to receive a geolocation of one or more remote computers displaying the form; and a comparison module, wherein the comparison module is configured to compare the geolocation to the one or more geographical locations; and wherein if the geolocation matches the one or more geographical locations, the system is configured to display at least a portion of the form in at least one of the one or more languages. Doing so would allow the system to conveniently determine the most likely language that would benefit or help the user based on the geographic location of the remote device. That is, translating information to the language corresponding to the geographic location of the remote device maximize the likelihood that the user or other people looking at the device at that location can comprehend the displayed content.

Regarding claim 3, Lassesen in view of Shorter and in view of Cox teaches the system of claim 2.
Shorter further teaches wherein the at least a portion of the form is a data collection form; and wherein the data collection form is configured to display text associated with the data collection form in at least one of the one or more languages (FIG. 2 and Col. 4, line 57 to Col. 5, line 51 and FIGS. 10-11 and Col. 8, lines 1-51: the form is configured to display and/or collect clinical trial information, including text, in at least one of the one or more languages).
Cox further teaches displaying text associated with the content in at least one of the one or more languages if the geolocation matches the one or more geographical locations ([0014-0015], FIG. 2 and [0028-0035]: For example, the geolocation of the remote device matches a Chinese speaking area found in the language and location database. Thus, Chinese is pre-selected and the system is configured to display at least a portion of the translated content. An example of a displayed translation can be seen in FIG. 3 and [0037-0038]).

	Regarding claim 4, Lassesen in view of Shorter and in view of Cox teaches the system of claim 3. Lassesen further teaches wherein the system is configured to enable a user to translate the input language to the translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, a user may translate the input language, English, to the translated language, French).

Regarding claim 5, Lassesen in view of Shorter and in view of Cox teaches the system of claim 4. Lassesen in view of Shorter and in view of Cox further teaches wherein the form is configured to enable a user to present text associated with the data collection form in multiple languages (Lassesen, FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: a user may present text associated with the form/Web document 202 in multiple languages) (Shorter, for the data collection form aspect, FIG. 2 and Col. 4, line 57 to Col. 5, line 51 and FIGS. 10-11 and Col. 8, lines 1-51).

Regarding claim 6, Lassesen in view of Shorter and in view of Cox teaches the system of claim 5. Lassesen further teaches wherein at least one of the multiple languages is the translated language (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: a user may present text associated with the form/Web document 202 in multiple languages).

Regarding claim 7, Lassesen in view of Shorter and in view of Cox teaches the system of claim 3. Lassesen further teaches wherein the data collection form is configured to display text associated with the data collection form in the input language in response to the input language being detected and/or identified (FIG. 2 and Col. 8, lines 46-53: “A select box 204 is displayed on the Web document 202. This select box 204 identifies the language of the Web document 202 currently displayed. In FIG. 2, "English" is identified in the select box 204. Accordingly, the text of the Web document 202 is displayed in the English language.” In this example, English is the input language that has been identified).

Regarding claim 8, Lassesen in view of Shorter and in view of Cox teaches the system of claim 3. Lassesen further teaches wherein at least one of the multiple languages is the translated language;
and wherein at least one of the one or more languages is the input language (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: at least one of the multiple languages is the translated language, like French, Spanish, and German as seen in FIGS. 4-6, respectively. At least one of the languages is the input language, or English, as seen in FIG. 2).

Regarding claim 9, Lassesen teaches a system (FIG. 1 and Col. 3, lines 30-65) 
one or more computers comprising one or more processors and one or more computer readable media, the one or more computer readable media comprising processor executable instructions that when executed by the one or more processors (FIG. 1 and Col. 3, lines 30-65: computer 20 comprises processing unit 21; FIG. 1, Col. 3, lines 13-16, and Col. 3, line 66 to Col. 4, line 3: One or more computer readable media may correspond to ROM 24, RAM 25, hard disk, magnetic disk 2, and/or optical disk 31, which may each comprise processor executable instructions) implement:
a language list (Col. 5, lines 21-28, FIG. 3, and Col. 8, lines 54-61), and
a form (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202);
wherein the form is configured to display and/or collect clinical trial information (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information);
wherein the language list comprises a list of one or more languages used in one or more geographical locations (Col. 5, lines 21-28, FIG. 3, and Col. 8, lines 54-61: for example, the language list comprises a list of languages including English, French, Spanish, and German which are used in one or more geographical locations).

Lassesen does not explicitly teach the system for collecting data from multinational clinical trials.
Shorter teaches the system for collecting data from multinational clinical trials (Col. 1, line 25 to Col. 2, line 2: data is collected from multinational clinical trials. For example, documents in German, Russian, and Japanese indicate multinational clinical trials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lassesen to incorporate the teachings of Shorter and have the system for collecting data from multinational clinical trials. Doing so would allow the user to view and translate not just any generic document but a document pertaining to clinical trials. In this way, clinical trial information, which may involve complex medical terminology, can also be translated to disperse information and spur medicinal collaboration between countries.



Cox teaches a geolocation module (This element is interpreted under 35 U.S.C. 112(f) as processor with software that causes processor to perform the claimed function; processor and memory 26 of FIG. 1 and [0026]), wherein the geolocation module is configured to receive a geolocation of one or more remote computers displaying the content ([0014-0015], FIG. 2 and [0028-0035]: a geolocation module allows the receiving a geolocation of one or more remote computers/wireless device 12, which is detailed in [0025].);
and a comparison module (This element is interpreted under 35 U.S.C. 112(f) as processor with software that causes processor to perform the claimed function; processor and memory 26 of FIG. 1 and [0026]), wherein the comparison module is configured to compare the geolocation to the one or more geographical locations ([0014]: “The wireless network node receives the location of the wireless device through a wireless network-based location means or through a GPS system and compares the location of the wireless device to the language and location database.”); and
wherein if the geolocation matches the one or more geographical locations, the system is configured to display at least a portion of the form in at least one of the one or more languages ([0014-0015]: For example, the geolocation of the remote device matches a Chinese speaking area found in the language and location database. Thus, Chinese is pre-selected and the system is configured to display at least a portion of the translated content. An example of a displayed translation can be seen in FIG. 3 and [0037-0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lassesen in view of Shorter to incorporate the teachings of Cox and include a geolocation module, wherein the geolocation module is configured to receive a geolocation of one or more remote computers displaying the form; and a comparison module, wherein the comparison module is configured to compare the geolocation to the one or more geographical locations; and wherein if the geolocation matches the one or more geographical locations, the system is configured to display at least a portion of the form in at least one of the one or more languages. Doing so would allow the system to conveniently determine the most likely language that would benefit or help the user based on the geographic location of the remote device. That is, translating information to the language corresponding to the geographic location of the remote device maximize the likelihood that the user or other people looking at the device at that location can comprehend the displayed content.

Regarding claim 10, Lassesen in view of Shorter and in view of Cox teaches the system of claim 9. Lassesen further teaches wherein the one or more computer readable media further comprise processor executable instructions that when executed by the one or more processors (FIG. 1 and Col. 3, lines 30-65: computer 20 comprises processing unit 21; FIG. 1, Col. 3, lines 13-16, and Col. 3, line 66 to Col. 4, line 3: One or more computer readable media may correspond to ROM 24, RAM 25, hard disk, magnetic disk 2, and/or optical disk 31, which may each comprise processor executable instructions) implement:
a graphical user interface (GUI) (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information), and
a translation module (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: a translation module is present as language translation is enabled in Web browser 2000.);
wherein the GUI is configured to display the form and/or receive input for the form (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information; FIG. 3, and Col. 8, lines 54-61: for example, the GUI may receive an input for the form/Web document 202 for translating it to another language);
wherein the clinical trial information comprises an input language and a translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, an input language is English and a translated language is French); and
wherein the form configured to receive the input language and translate the input language to the translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and 

Regarding claim 11, Lassesen in view of Shorter and in view of Cox teaches the system of claim 10. Lassesen further teaches wherein the form is configured to enable a user to present text associated with the data collection form in multiple languages. (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: a user may present text associated with the form/Web document 202 in multiple languages).

Regarding claim 12, Lassesen in view of Shorter and in view of Cox teaches the system of claim 11. Lassesen further teaches wherein at least one of the multiple languages is the translated language (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: at least one of the multiple languages is the translated language, like French, Spanish, and German as seen in FIGS. 4-6, respectively. At least one of the languages is the input language, or English, as seen in FIG. 2).

Regarding claim 13, Lassesen in view of Shorter and in view of Cox teaches the system of claim 11. Lassesen further teaches wherein at least one of the one or more languages is the input language (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: at least one of the multiple languages is the translated language, like French, Spanish, and German as seen in FIGS. 4-6, respectively. At least one of the languages is the input language, or English, as seen in FIG. 2).

Regarding claim 14, Lassesen in view of Shorter and in view of Cox teaches the system of claim 11. Lassesen further teaches wherein at least one of the multiple languages is the translated language; and wherein at least one of the one or more languages is the input language (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: at least one of the multiple languages is the translated language, like French, Spanish, and German as seen in FIGS. 4-6, respectively. At least one of the languages is the input language, or English, as seen in FIG. 2).

	Regarding claim 15, Lassesen in view of Shorter and in view of Cox teaches the system of claim 9.
Shorter further teaches wherein the at least a portion of the form is a data collection form; and wherein the data collection form is configured to display text associated with the data collection form in at least one of the one or more languages (FIG. 2 and Col. 4, line 57 to Col. 5, line 51 and FIGS. 10-11 and Col. 8, lines 1-51: the form is configured to display and/or collect clinical trial information, including text, in at least one of the one or more languages).
Cox further teaches displaying text associated with the content in at least one of the one or more languages if the geolocation matches the one or more geographical locations ([0014-0015], FIG. 2 and [0028-0035]: For example, the geolocation of the remote device matches a Chinese speaking area found in the language and location database. Thus, Chinese is pre-selected and the system is configured to display at least a portion of the translated content. An example of a displayed translation can be seen in FIG. 3 and [0037-0038]).

Regarding claim 16, Lassesen in view of Shorter and in view of Cox teaches the system of claim 15. Lassesen further teaches wherein the at least two of the one or more languages are each a translation of the input language; and wherein the input language comprises is a language selected by a user (FIGS. 2-6 and Col. 8, line 46 to Col. 9, line 41: at least two of the one or more languages are each a translation of the input language, like French, Spanish, and German as seen in FIGS. 4-6, respectively. At least one of the languages is the input language, or English, as seen in FIG. 2).

Regarding claim 17, Lassesen in view of Shorter and in view of Cox teaches the system of claim 15. Lassesen further teaches wherein the one or more computer readable media further comprise processor executable instructions that when executed by the one or more processors implement:
a graphical user interface (GUI) (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information), and a translation module (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: a translation module is present as language translation is enabled in Web browser 2000.);
wherein the GUI is configured to display the form and/or receive input for the form (FIG. 2 and Col. 8, lines 46-53: a GUI displays a form/Web document 202 displays information; FIG. 3, and Col. 8, lines 54-61: for example, the GUI may receive an input for the form/Web document 202 for translating it to another language);
wherein the clinical trial information comprises an input language and a translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to 
wherein the form configured to receive the input language and translate the input language to the translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, English is received from the form and translated to French).

Regarding claim 18, Lassesen in view of Shorter and in view of Cox teaches the system of claim 17. Lassesen further teaches wherein the system is configured to enable a user to translate the input language to the translated language (FIGS. 2-4, Col. 2, line 50 to Col. 3, line 10, and Col. 8, line 46 to Col. 9, line 31: for example, English is received from the form and translated to French).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art, including:
US 20110252316 A1: selecting a language to translate text of an electronic document
US 20100190467 A1: device compares its location to a geographical information database to translate information to local language
US 9690538 B1: treatment information is translated

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171